Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 1 of 12 PageID #:
                                  26726




                        EXHIBIT 1
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 2 of 12 PageID #:
                                  26727




                                                               sergio.kopelev@strozfriedberg.com
    Sergio D. Kopelev                                          +1 310.623.3276
    Vice-President
                                                           1925 Century Park East, Suite 1350 | Los Angeles, CA
    Los Angeles, CA                                        90067




    SUMMARY

    Sergio Kopelev is a Vice President in Stroz Friedberg’s (an Aon company) Los Angeles office, where
    he directs engagements involving cybercrime and data breach response, digital forensics, intellectual
    property protection, and electronic discovery. He is experienced in forensic examinations of digital
    evidence, as well as in advising companies through electronic discovery challenges domestically and
    abroad. A frequent lecturer and writer on the topic of electronic discovery, Sergio has published articles
    in the Los Angeles Daily Journal and the Nevada Lawyer, and has also been interviewed on CNN,
    National Public Radio, and by the Los Angeles Times as an industry expert in computer forensics. He
    has provided testimony and offering expert reports in jurisdictions across the US. Prior to joining Stroz,
    Sergio was senior director with Consilio / Huron Legal, a principal with LECG, as well as a senior
    manager, director and regional practice leader with Deloitte and KPMG accounting firms, after working
    for 8 years in law enforcement, culminating with the rank of sergeant with the Bedford County, Virginia
    Sheriff’s Department where he organized and supervised a multi-agency Internet crimes taskforce
    called “Operation Blue Ridge Thunder.” Sergio is a summa cum laude graduate of the University of
    Massachusetts (Boston) with a Bachelors of Arts degree from the College of Public and Community
    Service.

    Sergio is a specialist in the following services:

       Electronic discovery issues in connection with large-scale litigation, such as SEC investigations,
        class action litigations, etc.
       Forensic acquisition and analysis of various types of digital media, including hard drives, RAID
        Arrays, CDs, diskettes, etc.
       Analysis of mobile devices such as smart phones and tablets.
       Recovery of previously deleted data
       Analysis of email communications
       Examination of Internet activities, such as web browsing and newsgroup activities
       Conducting reactive and proactive Internet investigations


    LANGUAGES

    Speaks, Reads and Writes Native English.
    Speaks and Reads fluent Russian.




   www.strozfriedberg.com                                                                                    1
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 3 of 12 PageID #:
                                  26728




    PROFESSIONAL EXPERIENCE

    Private Sector

    Led the electronic discovery team in the 70 billion dollar revenue restatement effort for the largest
    financial fraud in the telecommunications industry. Through innovative use of existing computer
    forensic/ electronic discovery tools and the development of custom project software, was able to reduce
    critical search times from being measured in weeks to being measured in hours. The team’s
    performance was heralded by the leadership of the project as being the key reason for the meeting of
    critical deadlines.

    Led several critically successful multi-national document review teams spanning the United States,
    Europe and Asia using the Relativity document review platform. Developed review methodologies
    optimized for speed and accuracy of the review. Managed every facet of the projects including
    collections, processing, review, QC, and productions.

    Led an extensive two-month international investigation into the theft of critical marketing information
    from one of the world’s leading high technology component manufactures. Directly supervised teams
    in the United States, Germany and Russian Federation, as well as directed the investigative strategy
    with both general and outside counsels. Investigation resulted in the identification of the compromised
    information and of the individuals responsible. Was able to coordinate with US and foreign law
    enforcement agencies in an effort to take enforcement action against the identified perpetrators.

    Led an international computer forensics and electronic discovery team for an internal investigation,
    spanning the United States, Great Britain and India, dealing with possible violations of the US Foreign
    and Corrupt Practices Act, and allegations of money laundering by one of the largest privately held
    companies in the world.

    Supported the recovery of critical data for a major publicly traded transportation service provider that
    was deleted by a group of six former employees upon their resignation. In follow-up, successfully
    supported the company in obtaining a TRO against a competitor formed by the six former employees.

    For an international manufacturing company, identified an individual using his company’s computer
    network to send sexually explicit email messages to minors. Using traditional computer forensic
    techniques and live network forensics was able to identify the individual responsible. Interviewed the
    individual and was able to obtain a full confession and a written statement. Successfully counseled and
    assisted the company with reducing their liability stemming from the incident.

    Assisted a Fortune 10 company with responding to an internal customer data compromise, where a
    recently dismissed employee allegedly hacked an application for which he was responsible to send
    customer personal information to his home email address. Lead the team that conducted the computer
    forensic investigation, as well as the forensic analysis of the database data, to determine what customer
    data was compromised and what the nature of that compromise was.

    Led the incident response team investigating a suspected computer intrusion of the IT systems for a
    regional bank. Was able to assist the bank with forensically identifying the risk of customer data being
    compromised, investigation definitively determined that no intrusion took place and no customer
    information was actually compromised, so no public notification was required.




   www.strozfriedberg.com                                                                                       2
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 4 of 12 PageID #:
                                  26729




    Led a critically successful electronic discovery effort for the collection and preservation, examination
    and production of data for over 30 custodians, from personal computers, file shares, group shares, live
    exchange environment, and numerous back-up sets for an SEC investigation of a major US health care
    organization.

    Created and developed four fully operational, computer forensic programs and laboratories (three
    private-sector companies and one government agency) and trained the staffs on proper computer
    forensic methodologies. Assisted with development of policies and procedures with anticipation of
    meeting future ASCLD laboratory certification guidelines.

    Personally performed and lead the collection, processing, review and analysis of data from over 100
    custodians in Philippines, Taiwan, and Korea.


    Law-Enforcement

    As a Sergeant with the Bedford County, Virginia Sheriff’s Department organized and supervised a multi-
    agency Internet crimes taskforce. Received numerous commendations for the leadership of the
    taskforce.

    While in law enforcement, conducted and supervised a number of high-profile, high-technology
    investigations that resulted in a variety of successful prosecutions. These included the prosecution of a
    governor’s chief of staff from Martinsburg, WV, an operator of day care centers from Boston, MA and a
    U.S. Border Patrol Officer from the San Diego, CA area.

    Has worked and supervised high technology cases with the Federal Bureau of Investigation, Drug
    Enforcement Administration, U.S. Custom Service, U.S. Office of the Inspector General, U.S. Postal
    Inspection Service, Virginia State Police, New York State Police, Illinois State Police, Massachusetts
    State Police, West Virginia State Police, Florida Department of Law Enforcement, and New York City
    Police Department.


    PUBLICATIONS
    March 03, 2011 (with Laurie L. Levenson, Jonathan N. Rosen and Sherri L. Schornestein). Tapping the
    Veins of Social Networks. American Bar Association White Collar Institute Course Materials, pp. 5-12.
    Winter 2007. ESI–Narrowing the Focus. IACIS Newsletter, Issue 3, pp. 4-8.
    October 31, 2007. Digital Digging. San Francisco Daily Journal (Vol. 120, No. 211) p.7.
    October 31, 2007. Digital Digging. Los Angeles Daily Journal (Vol. 113, No. 211) p.7.
    October 2006 (with Michael Bandemer). You want me to do what? – A practical Look at the question of
    proper preservation of electronic evidence in today’s business litigation environment. Nevada Lawyer
    (Vol. 14, No. 10), pp. 24-25.
    May 2000. Correction Technology Today and Tomorrow. Law Enforcement Technology Magazine (Vol.
    27, No. 5), pp. 24-28. COVER ARTICLE
    April 2000. Are Your Computers Protected? Law Enforcement Technology Magazine (Vol. 27, No. 4),
    pp. 18-22. COVER ARTICLE




   www.strozfriedberg.com                                                                                      3
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 5 of 12 PageID #:
                                  26730




    January 2000. Cracking Computer Codes. Law Enforcement Technology Magazine (Vol. 27, No. 1),
    pp. 60-67.
    November 1999. Cyber sex offenders. Law Enforcement Technology Magazine (Vol. 26, No. 11), pp.
    46-50.


    EDUCATION

    BA summa cum laude, University of Massachusetts (Boston)
    MFA, Hollins University.


    CERTIFICATIONS

       AccessData Certified Examiner (ACE) – AccessData, August 2009
       EnCase Certified Examiner (EnCE) - Guidance Software, January 2003 (Expiration January 22,
        2021).
       Certified PDA Examiner (CPDAE) - Paraben Corporation, May 2002
       Certified Forensic Computer Examiner (CFCE) - International Association of Computer
        Investigative Specialists, February 2001
       Certified Electronic Evidence Collection Specialist (CEECS) - International Association of Computer
        Investigative Specialists, May 1999 (current)


    AWARDS AND HONORS

    2009     Outstanding Officer Award (Ranked #1 in the Class)
             Modular Academy Class 6R –– Orange County Sheriff’s Department Academy
    2009     Class President
             Modular Academy Class 6R –– Orange County Sheriff’s Department Academy
    2004     Letter of Commendation – MCI Restatement
             Deloitte & Touche
    2003     Outstanding Performance Award – MCI Restatement
             Deloitte & Touche
    2003     Certificate of Appreciation
             Association of Government Accountants.
    1999     Commendation Award – Operation Clean Sweep ‘99
             Bedford County Sheriff’s Department
    1999     Letter of Commendation – US v. Charles Cook
             U.S. Department of Justice, US. Attorney for Southern District of California
    1999     Letter of Commendation – Internet Crimes Against Children Undercover School
             Florida Department of Law Enforcement
    1999     Letter of Commendation – Internet Crimes Training
             Virginia Police Chief’s Foundation
    1999     Letter of Commendation – Technical Assistance
             Ministry of Internal Affairs, Republic of Moldova
    1999     Letter of Commendation – Commonwealth v. Gary S. Gustavson
             The Commonwealth of Massachusetts Office of the Attorney General
    1999     Letter of Appreciation


   www.strozfriedberg.com                                                                                     4
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 6 of 12 PageID #:
                                  26731




             Sex Offender Program Action Committee
    1998     Letter of Commendation – Online Investigation
             City of Buena Vista Police Department, Buena Vista, Virginia
    1998     Letter of Commendation –Undercover Operation
             Alhambra Police Department, Alhambra, California
    1998     Letter of Commendation – Undercover Operation
             Escondido Police Department, Escondido, California
    1998     Letter of Commendation – Operation Crackdown
             Bedford County Sheriff’s Department
    1998     Letter of Commendation – Operation Blue Ridge Thunder Grant
             U.S. Department of Justice, US. Attorney for Western District of Virginia
    1997     Certificate of Appreciation – Domestic Drug Interdiction
             Multijurisdictional Counterdrug Task Force Training Center
    1997     Letter of Commendation
             United States Senate
    1997     Honor Graduate (Ranked #1 in the Class)
             80th Basic Law Enforcement School – Central Shenandoah Criminal Justice Training Center
    1996     Commendation Award – Life Saving
             Liberty University Police Department / Emergency Services


    PRESENTATIONS

    Private Sector presentations:
       Electronic Evidence MCLE. Abir Cohen Treyzon Salo, LLP, Century City, CA (April 2018).
       Investigative Perspective on E-Discovery. Whittier Law School E-Discovery Symposium, Costa
        Mesa, CA (April 2013).
       Collecting from the Cloud (Panelist). AccessData User Conference, Las Vegas, NV (May 2012).
       Metadata - What is all the Hubbub About? Association of Corporate Counsel, Webinar (March,
        2012).
       Rise of the Curtain: Social Networks and Protection of Children on the Internet. Whittier Law
        School, Whittier, CA (October 2011).
       Litigation Nuptials: The marriage of Electronic Discovery and Computer Forensics. AccessData
        User Conference, Las Vegas, NV (May 2011).
       Data Mining Social Networking Sites: Investigative and Evidentiary Issues (Panelist). American Bar
        Association White Collar Institute, San Diego, CA (March 2011).
       Social Networking and its Uses in Investigations. ISACA Orange County, Orange, CA (March 2011)
       Web Privacy 101. Junior League of Orange County (December 2010).
       Investigating in Cyberspace: Emerging Issues with Digital Evidence. ISACA Orange County,
        Orange, CA (September 2010).
       Metadata – What is all the Hubbub about? Women in eDiscovery, San Diego, CA (April 2010).
       Metadata – What is all the Hubbub about? JAMS Cadre, Orange, CA (November 2009).




   www.strozfriedberg.com                                                                                    5
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 7 of 12 PageID #:
                                  26732




       Keeping Yourself Safe in a Digital World. International Women's Insolvency & Restructuring
        Confederation, San Diego, CA (November 2009).
       Metadata - What is all the Hubbub About? Legal Tech West, Los Angeles, CA (June 2009).
       Internet Ponzi Schemes: There is No Good, Just the Bad and the Ugly. California Bankruptcy
        Forum, Indian Wells, CA (May 2008).
       Computer Forensics and Electronic Discovery. Nevada State Bar Educational Series, Las Vegas,
        NV (August 2006).
       Computer Forensics and Electronic Discovery. Nevada State Bar Educational Series, Reno, NV
        (August 2006).
       Advanced Identity Theft and Cons. ISACA Orange County, Orange, CA (February 2006).
       Computer Forensics Panel. Legal-Tech West, Los Angeles, CA (June 2005).
       Business Risk Roundtable. Public / Private Partnership chaired by the Mayor of Moscow, Moscow,
        Russia (November 2004).
       Fraud Detection in the 21st Century. Deloitte CIS Breakfast Series, Moscow, Russia (November
        2004).
       Corporate Governance. Deloitte CIS Breakfast Series, Moscow, Russia (November 2004
       Computer Forensics Panel. RSA Europe 2004 Conference, Barcelona, Spain (November 2004).
       The Use of Computer Forensics in Fraud Investigations. California Association of Fraud
        Investigators, Pomona CA (September 2004).
       Computer Forensics. Society for Human Resources Management, Honolulu HI (July 2004).
       Electronic Discovery in a Virtual Environment. Southeast Cybercrime Summit 2004, Atlanta GA
        (March 2004).
       Computer Forensics & Electronic Discovery. Orange County Bar Association, Employment Section,
        Newport Beach CA (May 2003).
       Investigating on the IRC. Southern California High-Technology Crime Investigators Association
        Training Conference, Los Angeles, CA (March 2003)
       Computer Forensics. Association of Government Accountants Educational Conference, Los
        Angeles CA (Feb. 2003).
       Identity Theft and Fraud. Discover Card International Annual Conference, Century City, CA (Jan.
        2003).
       Search and Seizure of Digital Evidence. Digital Evidence and Computer Forensics for Attorneys
        Conference, San Diego CA (Jan. 2003).
       Computer Forensics. San Diego City Audit Division Retreat, San Diego CA (Jan. 2003)
       Computer Forensics. North County Bar Association, San Diego CA (May 2001).


    Developed a program (electronic discovery and computer forensics) that has been approved by the
    California State Bar for mandatory continual legal education (MCLE) credit and presented it to a number
    of law firms in Southern California.


   www.strozfriedberg.com                                                                                     6
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 8 of 12 PageID #:
                                  26733




    Has taught scores of high technology crime and computer forensic courses and seminars. Developed
    a groundbreaking three-day training program on undercover computer investigations.


    PERTINENT TRAINING

       Enfuse 2018 Conference, Guidance Software, May 2018.
       Enfuse 2017 Conference, Guidance Software, May 2017.
       Enfuse 2016 Conference, Guidance Software, May 2016.
       CEIS 2015 Conference, Guidance Software, May 2015.
       Encase v7 Transition Course, Guidance Software, January 2014.
       CEIS 2013 Conference, Guidance Software, May 2013.
       Advanced Internet Forensics. International Association of Computer Investigative Specialists
        (IACIS), May 2011.
       25th National Institute on White Collar Crime, American Bar Association, March 2011.
       Advanced Windows Forensic Examiner, International Association of Computer Investigative
        Specialists (IACIS), May 2010.
       Live Memory and Vista Analysis Advanced Training, International Association of Computer
        Investigative Specialists (IACIS), May 2008.
       System Forensics, Investigation and Response, SANS Institute, August 2007.
       CEIS 2006 Conference, Guidance Software, May 2006.
       RSA Conference Europe 2004, RSA Security, November 2004.
       Thirteenth Annual RSA Conference 2004, RSA Security, February 2004.
       Advanced Incident Response - Forensic Analysis and Discovery (12 hours - partial), Guidance
        Software, February 2004.
       Hacker Techniques, Exploits and Incident Handling, SANS Institute, November 2003.
       International Association of Computer Investigative Specialists (IACIS) Advanced Linux and Unix
        Forensic Training, May 2003.
       EnCase Advanced Computer Forensics Training, Guidance Software, December 2002.
       Southern California High Technology Crime Investigators (HTCIA) Association Training
        Conference, June 2002.
       International Association of Computer Investigative Specialists (IACIS) Advanced Computer
        Forensics Tools Training (EnCase Software & Paraben PDA Seizure Software), April 2002.
       International Association of Computer Investigative Specialists (IACIS) Advanced Forensic Network
        Essentials Training, May 2002.
       Silicon Valley High Technology Crime Investigators (HTCIA) Association, Annual Training, May
        2001.
       San Diego High Technology Crime Investigators (HTCIA) Association, Annual Training, November
        2000.
       University of Arkansas Criminal Justice Institute Internet Train-the Trainer Course, September
        1999.
       International Association of Computer Investigative Specialist (IACIS) course in DOS and Windows
        95/98 Forensic Computer Examiner Course, May 1999.
       International Association of Computer Investigative Specialists (IACIS) Electronic Evidence
        Collection Specialist Course, April 1999.
       SEARCH Group Investigation of Computer Crimes Training Course, March 1999.
       Office of Juvenile Justice and Delinquency Prevention, Internet Crimes against Children Task-force
        Training Course, November 1998.
       US Department of Justice Computer Crime Seminar, October 1998.


   www.strozfriedberg.com                                                                                7
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 9 of 12 PageID #:
                                  26734




       Office of Juvenile Justice and Delinquency Prevention, Protecting Children Online Training Course,
        July 1998.
       National White Collar Crime Center CyberCop 101 (Basic Data Recovery and Examination) Course,
        July 1998.
       Federal Bureau of Investigation Innocent Images National Initiative Training, May 1998.



    TESTIMONY EXPERIENCE

    Sworn testimony regarding computer forensics and electronic discovery:

           DATE                         CASE NAME                                VENUE                  TESTIMONY

                          Guardant Health Inc. vs Personal
                                                                       United States District Court
        11/24/2019      Genome Diagnostics C.A. No. 17-1623-                                            Declaration
                                                                       for the District of Delaware
                                    LPS-CJB

                             Kristie Harris vs. Vantage Oncology,
                                                                       Circuit Court of the State of
        10/19/2017           LLC and Affiliated Oncologists, LLC.                                       Declaration
                                                                         Illinois for Cook County
                                     C.A. No. 2016L001830

                          McKesson Corporation vs. Morris &
                                                                       Circuit Court of the State of
        09/27/2017      Dickson Co, LLC, et al. Case No. 14LV-                                          Deposition
                                                                       Missouri for Clinton County
                                      CC00031

                        Iris Technology Corporation v. Michael J      Superior Court of the State of
        05/08/2017            Ellis, et al. Case No. 30-2016-          California for the County of     Deposition
                                  00835183-CU-BC-CJC                             Orange

                                                                       United States Bankruptcy
                                                                                                        Trial Expert
        04/06/2017               Masimo v. Sotera Wireless            Court for the Southern District
                                                                                                        Testimony
                                                                               of California

                                                                       United States Bankruptcy
        03/02/2017               Masimo v. Sotera Wireless            Court for the Southern District   Deposition
                                                                               of California

                                                                      Superior Court of the State of
                            Virgin Galactic LLC v. Firefly Systems,
        08/09//2016                                                    California for the County of     Declaration
                                   Inc., Case No. BC609407
                                                                               Los Angeles

        09/09/2016      Virgin Galactic vs. Thomas E. Markusic             Binding Arbitration          Declaration

        09/09/2016      Virgin Galactic vs. Thomas E. Markusic             Binding Arbitration          Declaration

        09/06/2016      Virgin Galactic vs. Thomas E. Markusic             Binding Arbitration          Declaration




   www.strozfriedberg.com                                                                                              8
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 10 of 12 PageID #:
                                   26735




                                                                       Superior Court of the State of
                             Virgin Galactic LLC v. Firefly Systems,
         08/09//2016                                                    California for the County of     Declaration
                                    Inc., Case No. BC609407
                                                                                Los Angeles

         07/18/2016      Virgin Galactic vs. Thomas E. Markusic             Binding Arbitration          Declaration

                              David L. Stultz v Commonwealth of         US District Court, Western
         07/15/2016                                                                                      Declaration
                              Virginia, DMV Case #7:13-cv-00589            District of Virginia

                              David L. Stultz v Commonwealth of         US District Court, Western
         04/18/2016                                                                                      Declaration
                              Virginia, DMV Case #7:13-cv-00589            District of Virginia

                                                                                                          Hearing /
         01/26/2016           Carl Kirkconnell vs. Iris Technology          Binding Arbitration
                                                                                                        Special Master

                                                                       Superior Court of the State of
                             James R. Glidwell Dental Ceramics v
         09/04/2015                                                     California for the County of     Declaration
                               Tony Ly, Donna Nguyen, et. all
                                                                                  Orange

                              David L. Stultz v Commonwealth of         US District Court, Western
         06/18/2015                                                                                      Declaration
                              Virginia, DMV Case #7:13-cv-00589            District of Virginia

                         Universal Card vs. Sonya Cassell, et. al.     Superior Court of the State of
         05/27/2015                                                     California for the County of     Declaration
                              Case# 30-2013-00690757-cu-bt-cxc                    Orange

                              David L. Stultz v Commonwealth of         US District Court, Western
         05/22/2015                                                                                      Declaration
                              Virginia, DMV Case #7:13-cv-00589            District of Virginia

                              Paul McRoberts vs. Universal Card,       Superior Court of the State of
         03/26/2015                                                     California for the County of     Declaration
                         Case# 30-2014-00698720-CU-BC-CXC                         Orange

                         Universal Card vs. Sonya Cassell, et. al.     Superior Court of the State of
         01/02/2015                                                     California for the County of     Declaration
                              Case# 30-2013-00690757-cu-bt-cxc                    Orange

                                                                                                           Hearing
         05/22/2012                  Cramer v. High Tech                    Binding Arbitration
                                                                                                          Testimony

                               SUNPOWER CORPORATION v.                  US District Court, Northern
         02/10/2012                                                                                      Declaration
                                SOLARCITY CORPORATION                      District of California

                             AMRON INTERNATIONAL DIVING                 US District Court, Southern
         12/20/2011          SUPPLY, INC v. HYDROLINX                                                    Declaration
                                                                           District of California
                             DIVING COMMUNICATION, INC.
                             (No. 11cv1890 H)
                             AMRON INTERNATIONAL DIVING                 US District Court, Southern
         12/05/2011          SUPPLY, INC v. HYDROLINX                                                    Declaration
                                                                           District of California
                             DIVING COMMUNICATION, INC.
                             (No. 11cv1890 H)


    www.strozfriedberg.com                                                                                               9
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 11 of 12 PageID #:
                                   26736




                             AMRON INTERNATIONAL DIVING                US District Court, Southern
         10/26/2011          SUPPLY, INC v. HYDROLINX                                                    Declaration
                                                                          District of California
                             DIVING COMMUNICATION, INC.
                             (No. 11cv1890 H)
                             AMRON INTERNATIONAL DIVING                US District Court, Southern
         08/18/2011          SUPPLY, INC v. HYDROLINX                                                    Declaration
                                                                          District of California
                             DIVING COMMUNICATION, INC.
                             (No. 11cv1890 H)
                                                                        US District Court, Central
                             AWR Corp. v. ZTE Corp. (No. CV-10-
         06/06/2011                                                   District of California, Western     Deposition
                             5790 Case No. CV 10-5790 PA SHx)
                                                                                  Division

                                                                        US District Court, Central
                             AWR Corp. v. ZTE Corp. (No. CV-10-
         05/23/2011                                                   District of California, Western    Declaration
                             5790Case No. CV 10-5790 PA SHx)
                                                                                  Division

                             Norit Americas Inc. v. ADA-ES. et al
         09/30/2010                                                      Confidential Arbitration         Deposition
                                    (Cause No. 08‐0673)

                                                                      Superior Court of the State of
                             Jeffrey R. Marquart v. Stuart A. Smith
         11/12/2009                                                    California for the County of       Deposition
                                 (Case No. 30-2008-00115418)
                                                                                 Orange

                         Konami Digital Entertainment, Inc. and
                         Konami Corporation, v. Vintage Sports                                            Discovery
                                                                      United States District Court,
         07/30/2009        Cards, Inc. and The Upper Deck                                                  Hearing
                                                                      Central District of California
                         Company (Case No. CV 08-06630 VBF                                                Testimony
                                         PJWx)

                                                                      Superior Court of the State of      Discovery
                              Hotels Nevada v. LA Pacific Center
         02/13/2009                                                    California for the County of        Hearing
                                    (Case No. BC332914)
                                                                               Los Angeles                Testimony

         04/01/2008                                                   Superior Court of the State of
                          Montrenes Financial Services, Inc. v.
             to                                                        California for the County of     Trial Testimony
                         Calvin Lim, Et Al. (Case No. 04cc08276)
         04/02/2008                                                              Orange

                                                                      Superior Court of the State of
                          Montrenes Financial Services, Inc. v.
         02/18/2008                                                    California for the County of       Deposition
                         Calvin Lim, Et Al. (Case No. 04cc08276)
                                                                                 Orange




    www.strozfriedberg.com                                                                                                10
Case 1:17-cv-01616-LPS-CJB Document 479-1 Filed 10/05/20 Page 12 of 12 PageID #:
                                   26737




               EXHIBIT 2­4
              REDACTED IN
             THEIR ENTIRETY
